Citation Nr: 0107908	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1975 to April 
1976, and additional reserve component service.  This claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied requests to reopen 
claims of entitlement to service connection for PTSD and 
asthma.  The veteran disagreed with that decision in 
September 1999, and a statement of the case was issued later 
that month.  The appellant submitted a timely substantive 
appeal in November 1999. 

The veteran requested a hearing before the Board.  A 
videoconference hearing before the undersigned Board member 
was held in May 2000, with the veteran in Muskogee, Oklahoma. 

The Board notes that, during a personal hearing conducted in 
December 1999, the veteran expressly withdrew the appeal of a 
claim for an increased evaluation for hearing loss.  
38 C.F.R. § 20.204 (2000).  Accordingly, that issue is no 
longer in appellate status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims addressed in this 
decision has been obtained.

2.  A claim of entitlement to service connection for asthma 
was denied by the RO in October 1981, and that unappealed 
rating decision became final; in an October 1998 decision, 
the Board denied the veteran's application to reopen his 
claim of service connection for asthma.

3.  Additional evidence concerning the etiology of the 
veteran's asthma has been submitted since the October 1998 
Board decision, and that evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  A Board decision in October 1998 denied service 
connection for PTSD.

5.  Additional evidence submitted since the October 1998 
Board decision is either cumulative of previously considered 
evidence or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An October 1998 Board decision, which denied entitlement 
to service connection for PTSD and an application to reopen a 
claim of entitlement to service connection for asthma, is 
final.  38 U.S.C.A. § 7104(b), 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000).  

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for asthma.  38 
U.S.C.A. §§ 1110, 5107, 5108 (West 1991 & Supp. 2000, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.156, 
20.1105 (2000). 

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for PTSD, and 
the claim is not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 3.156, 20.1105 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of entitlement to service connection for asthma was 
denied by the RO in October 1981.  In November 1996, the RO 
denied a request to reopen that claim.  The Board affirmed 
the RO's denial of the request to reopen the claim of 
entitlement to service connection for asthma, and also denied 
a claim of entitlement to service connection for PTSD, in 
October 1998.  

The veteran contends that he has submitted new and material 
evidence to reopen claims for service connection for asthma 
and PTSD.  Because the Board, in October 1998, denied a 
request to reopen a claim for service connection and a claim 
of entitlement to service connection as to those disorders, 
the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7104(b) applies.  As such, the first question to be 
answered is whether new and material evidence has been 
presented since the October 1998 Board decision which would 
justify a "reopening" as well as a review of the entire 
record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence must be presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998). 

The regulation does not specify how to determine whether 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).    

The Board notes, however, that the provisions of the VCAA do 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  Id.

1.  New and material evidence to reopen a claim of service 
connection for asthma

An unappelaed RO decision issued in October 1981 denied the 
veteran's initial claim for service connection for asthma.  
The evidence of record at that time included service medical 
records, which disclosed that the veteran was treated for 
pneumonia in December 1975 while on active duty.  No other 
respiratory disorder or residual respiratory disability was 
diagnosed at that time or thereafter during the veteran's 
active service.  A reserve component medical record dated in 
November 1980 reflects that the veteran provided a history of 
"asthma/allergy" prior to induction.  Exertional asthma was 
diagnosed at that time. 

On VA examination conducted in March 1981, the veteran's 
respiratory tract was normal.  He provided a history of 
sensitivity to dust and a productive morning cough with 
mucus.  The veteran reported that he had never sought medical 
treatment for this disorder and was not taking any 
medications.  The examiner concluded that the veteran had 
bronchial asthma by history.  The RO denied the claim, by a 
rating decision prepared in October 1981, and the veteran did 
not initiate appeal of that decision.

The evidence submitted subsequent to the October 1981 RO 
decision includes an October 1996 VA psychiatric examination 
report that includes a history of asthma and an Axis III 
diagnosis of asthma.  In a Board decision issued in October 
1998, the Board found that the new evidence of a diagnosis of 
a history of asthma did not establish or tend to suggest that 
the veteran's asthma was incurred in or aggravated during 
active service, and the Board determined that new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for asthma had not been 
submitted.

Since the October 1998 Board decision, the veteran has 
submitted a statement, dated in September 1990 and received 
in December 1998, in which he contends that he has permanent 
scarring on his lungs due to pneumonia incurred in service.  
The veteran has also written to a member of Congress, 
alleging that asthma was incurred or aggravated in service.  
The veteran also submitted a history of medications received 
from a pharmacy in 1997 through March 1999.  Additionally, 
the veteran provided his testimony at a hearing before the RO 
in December 1999 and a hearing before the Board by 
videoconference in May 2000.  His testimony was consistent 
with his written statements and prior allegations.

The veteran also provided a December 1999 private medical 
opinion from S.L.F., M.D., who stated that the veteran 
developed adult onset asthma in service as a residual of 
viral or atypical pneumonia.  The December 1999 private 
medical opinion did not reflect that the physician had 
reviewed the veteran's service medical records, claims file, 
or a substantiated medical history to determine the accuracy 
of the veteran's report of history as reflected in the 
medical statement.  However, any question regarding the 
accuracy of that report goes to the probative value of the 
medical opinion, which is not for consideration in 
determining whether it is new and material evidence.  Justus, 
supra.  

The veteran has presented new and material evidence regarding 
his claim that he incurred asthma as a residual or a disease 
incurred in active service, and the claim is reopened.  38 
U.S.C.A. § 5108.  VA is obligated to assist the veteran in 
developing the facts pertinent to his claim, as discussed in 
the remand portion of this decision.  

2.  New and material evidence to reopen claim for service 
connection for PTSD

By a Board decision issued in October 1998, a claim of 
entitlement to service connection for PTSD was denied.  The 
evidence of record at that time included the veteran's 
statements that he experienced stressors in service, 
including seeing fellow recruits die or become ill or injured 
during training, and seeing a drill instructor abuse a fellow 
trainee identified as "G."  The veteran also contended that 
he had nightmares and flashbacks of a time he was beaten up 
by the drill instructor.  VA psychiatric examination, 
conducted in October 1996, assigned a diagnosis of PTSD.  

The veteran's service personnel and medical records establish 
that he did not serve in combat.  The veteran did not submit 
or identify any evidence to corroborate his descriptions of 
in-service stressors, and the claim was denied on the merits.

Subsequent to the October 1998 Board decision, the veteran 
has submitted additional statements describing alleged 
stressor events he experienced while in service.  A June 1999 
response from the Marine Corp following a request for 
verification of described stressors discloses that the Marine 
Corp was unable to provide verification of the alleged 
stressors.

At a December 1999 personal hearing before the RO, the 
veteran provided a photo album with a picture of a trainee 
identified as "R.G."  The veteran testified that one of the 
stressors he experienced in service was seeing R.G. being 
abused by the drill instructor.  The veteran testified that 
another stressor was not being allowed to use the "head" in 
the mornings to urinate after awakening, and he testified 
that some of the other trainees developed blood poisoning 
because the drill instructor limited use of the restroom.  
The veteran also testified that he was beaten by the drill 
instructor when he served as lookout to allow other trainees 
to use the "head."  The veteran's testimony at a May 2000 
videoconference hearing before the Board essentially 
reiterated the testimony at the 1999 personal hearing.

Each of the veteran's contentions raised subsequent to the 
October 1998 Board decision was of record at the time of the 
Board decision.  No additional stressors have been 
identified, and no additional details which would allow 
verification of those stressors has been identified.  For 
example, prior to October 1998, the veteran identified seeing 
"G." being abused by the drill instructor as stressor.  The 
veteran has since more specifically identified "G." as 
R.G., but the June 1999 Marine Corp response makes it clear 
that identification of G.'s first initial is not sufficient 
additional information to verify R.G.'s service in the 
Marines.  The additional information is therefore not 
sufficient to allow further verification of the stressors 
alleged by the veteran.  Because the evidence received 
subsequent to the 1998 Board decision is cumulative of or 
repetitious of the evidence and contentions already of 
record, there is no new and material evidence to warrant 
reopening the claim. 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for asthma is reopened; the 
appeal is granted to this extent only.  

New and material evidence not having been submitted, a claim 
of entitlement to service connection for PTSD is not 
reopened, and the appeal is denied.


REMAND

The veteran has provided a medical opinion that his current 
diagnosis of asthma is related to an inservice episode of 
pneumonia.  However, there is no indication that the 
physician reviewed the veteran's claims file.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board is also cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
While VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2)), in this case, it is the Board's judgment that a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The veteran should be advised that he 
may identify or submit any relevant 
clinical or other evidence to establish 
his respiratory disorder proximate to 
service.  

2.  The veteran should be advised that, 
if he wishes to obtain further 
consideration of opinions referenced in 
his testimony or statements to the effect 
that physicians told him after service 
that he had ongoing lung damage from 
pneumonia, he must submit those opinions 
in writing or identify the provider, 
including address and approximate dates 
of treatment, so that the clinical 
records may be obtained.

3.  The veteran should be advised that he 
may identify or submit the clinical 
records of any provider who treated him 
for a respiratory disorder, to include 
asthma, exertional asthma, or allergy, 
subsequent to his active service.  
Relevant current VA clinical records, 
from October 1999, the last VA 
examination, to the present should also 
be obtained.

4.  After the requested record development 
is completed under the VCAA to the extent 
possible, the veteran should be afforded 
an examination by a specialist in 
asthma/allergy to determine the nature and 
etiology of his current disorder.  The 
claims folder must be provided to and 
reviewed by the examiner.  A detailed 
history should be compiled concerning 
asthma/allergy exposure, including prior 
to and following service.  Based on 
examination findings, historical evidence, 
and medical principles, the examiner 
should give a medical opinion, with full 
rationale, as to the etiology of the 
veteran's current asthma/exertional 
asthma/allergy, if present, including 
whether it is at least as likely as not (a 
50 percent or more likelihood) that a 
current asthma/allergy is etiologically 
related to pneumonia incurred in service.  
The examiner should identify the earliest 
date of documented asthma/allergy and 
should explain why it is medically likely 
or unlikely that remote service incurrence 
of pneumonia or exposure to allergens 
during active service thereafter caused 
the current disorder. 

5.  The RO should then review the 
examination reports.  If any report is not 
responsive to the Board's instructions, it 
is essential that it be amended by the 
examiner so that the case will not have to 
be remanded again.  The RO must also 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

If any benefit requested on appeal remains denied, the 
veteran and his representative should be notified.  The 
veteran and his representative should then be provided with a 
supplemental statement of the case (SSOC) which includes a 
summary of the evidence and actions taken to assist the 
veteran.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

